This appeal was filed in this court August 13, 1930, and both sides brief the proposition involved in the appeal, but it now appears that Fannie Sewell died on the 30th day of November, 1931, in the state of California, and that the fact of the death of the said Fannie. Sewell has been known to the guardian ever since the date of her death.
There has been no action or application for revivor in the name of a personal representative of said Fannie. Sewell, and this court has held in the case of City of Anadarko v. McKee,89 Okla. 166, 214 P. 700, that this court is without jurisdiction to further consider proceeding in error unless it is so revived.
The appeal is therefore dismissed. *Page 129